Citation Nr: 0320596	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-03 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from April 1959 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

After this matter was certified to the Board, it was 
determined that the veteran had not yet been informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act.  Therefore, the Board issued the 
veteran a letter, dated in March 2003, informing him of the 
VCAA.  Pursuant to this correspondence, the veteran sent two 
letters to the Board, both received in March 2003.  In one of 
the letters, the veteran stated that he had been treated by 
Dr. Claude Warren Jr. in the 1960's for his hearing problem.  
Although he noted that the doctor was retired, he stated that 
the doctor's son was still practicing medicine.  This case 
must be remanded in order to afford the RO the opportunity to 
consider the additional evidence received by the Board and 
readjudicate the claim on appeal.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Furthermore, the RO must develop for the 
private medical records referred to in one of the letters 
received from the veteran.      

Additionally, although the record contains hearing test 
results from the VA Medical Center in Mobile, Alabama, 
showing hearing loss, there is no etiological opinion as to 
whether the veteran's hearing loss is related to his active 
service.  The veteran has alleged that his problems are the 
result of his duties on the flight deck.      

Therefore, this case must be REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO is to ask the veteran to 
identify all VA and non-VA health care 
providers who have treated or examined 
him for his bilateral hearing loss and 
tinnitus since his separation from 
service in July 1962, whose records are 
not currently associated with the claims 
file.    After securing any necessary 
releases, the RO should obtain these 
records.  This is to specifically include 
requesting any records relevant to the 
veteran's claim from Dr. Claude Warren 
Jr. or Dr. Claude Warren III at 3701 
Dauphin Street, Mobile, AL. 36608.    

3.  Thereafter, schedule the veteran for 
VA ear and audiological examinations to 
determine the nature and etiology of his 
claimed bilateral hearing loss and 
tinnitus.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss and tinnitus is 
related to service.  The claims folders 
and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




